Exhibit 5.1 May 10, 2016 Viking Therapeutics, Inc. 12340 El Camino Real, Suite 250 San Diego, CA 92130 Re: Registration Statement on Form S-8 Ladies and Gentlemen: We have acted as counsel to Viking Therapeutics, Inc., a Delaware corporation (the “Company”), in connection with the registration statement on Form S-8 to be filed by the Company with the U.S. Securities and Exchange Commission (the “Commission”) on or about the date hereof (the“Registration Statement”) to effect registration under the Securities Act of 1933, as amended (the “Securities Act”), of an aggregate of 435,767 shares (the “Shares”) of the Company’s common stock, $0.00001 par value per share (“Common Stock”), comprised of: (i) 338,930 shares of Common Stock issuable upon the vesting and exercise of awards to be granted by the Company pursuant to the Company’s 2014 Equity Incentive Plan (the “Equity Plan”); and (ii) 96,837 shares of Common Stock issuable upon the exercise of purchase rights to be granted by the Company pursuant to the Company’s 2014 Employee Stock Purchase Plan, as amended by that certain Amendment No. 1 to 2014 Employee Stock Purchase Plan (the “ESPP” and, together with the Equity Plan, the “Plans”). As such counsel and for purposes of our opinion set forth below, we have examined and relied upon originals or copies, certified or otherwise identified to our satisfaction, of such documents, resolutions, certificates and instruments of the Company and corporate records furnished to us by the Company, and have reviewed certificates of public officials, statutes, records and such other instruments and documents as we have deemed necessary or appropriate as a basis for the opinion set forth below, including, without limitation: (i) the Registration Statement; (ii) the Amended and Restated Certificate of Incorporation of the Company, as certified by the Office of the Secretary of State of the State of Delaware on May 10, 2016; (iii) the Amended and Restated Bylaws of the Company as presently in effect, as certified by an officer of the Company on May 10, 2016; (iv) the Equity Plan and the forms of award agreements related thereto that were attached as exhibits to the Registration Statement or otherwise incorporated by reference into the exhibits of the Registration Statement; (v) the ESPP and the forms of instrument evidencing purchase rights related thereto; (vi) a certificate, dated as of May 10, 2016, from the Office of the Secretary of State of the State of Delaware, as to the existence and good standing of the Company in the State of Delaware (the “Good Standing Certificate”); and Viking Therapeutics, Inc.
